DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered.

Withdrawn rejections
Rejections set forth in the final office action mailed on 11/3/20 are withdrawn in view of amendments to the claims filed on 1/4/21 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12-20 and 22-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 recites the limitation "wherein edetate disodium (EDTA disodium)" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 depends from claim 1 which recites EDTA and salts thereof but does not recite the disodium salt.  Claims 12-20 and 22-23 all depend from claim 7 and therefore carry the same indefinite limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7-12, 13-17, 24, 25, 28-30 and 70-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane et al (5,164,405; from here on D4) in view of CN102397245 (from here on D1).
Scope of prior art
	D4 teaches a composition comprising (column 7, Table 2, composition of Example 2):
Nicardipine hydrochloride   -   0.25 wt%
Sorbitol                                   -    4.8 wt%
Citric acid monohydrate      -   0.0525 wt%
Sodium hydroxide                 -   0.009 wt%

Ascertaining the difference
	D4 fails to teach a EDTA salt in an amount that is 0.004 wt% of the composition.

Secondary reference
	D1 teaches that compositions comprising nicardipine hydrochloride are more stable when calcium sodium EDTA is used.  In section titled “conclusion” on page 5 D1 teaches that stability of the composition was improved when an antioxidant such as calcium sodium EDTA was added.

Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to add disodium EDTA to the composition of D4 with an expectation that addition will result in improved stability of the composition.  D1 teaches improvement in stability of nicardipine hydrochloride composition upon addition of the EDTA salt.  Since the composition of D4 is also a nicardipine hydrochloride containing composition one would been motivated by the disclosure of D1 to add the EDTA salt to said composition with an expectation 
	Regarding limitations of claims 8-10, 12-20 and 22-23 directed to the purity of the composition and amount of impurities:
	The composition resulting from addition of EDTA salt to the composition of D4 would inherently meet the limitations directed to the stability and purity of instantly claimed composition.  D1 teaches that stability and purity can be improved by adding the EDTA salt. One skilled in the art would therefore find it obvious to determine the optimal amount of EDTA salt to add to the composition and with the goal of improving stability and purity of the composition.  Since all of the other ingredients of the composition of D4 are present in the instantly claimed amounts, optimization of the EDTA amount would inherently result in the instantly claimed composition with the same stability and purity profile.


Claim 18, 19, 20 and 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane et al (5,164,405; from here on D4) in view of CN102397245 (from here on D1) as applied to claim 1 above, and further in view of Geiger et al US 2017/0247460).
Teaching of D4 in view of D1 are described above.
Ascertaining the difference
While D1 suggests adding EDTA salt to a composition comprising nicardipine hydrochloride, D1 does not teach EGTA, DTPA or deferoxamine mesylate.
Secondary reference
	Geiger teaches equivalency between various salts of EDTA, DTPA, EGTA and deferoxamine mesylate in their functionality in pharmaceutical compositions (paragraph 0116)
Obviousness
A person of ordinary skill in the art, prior to the earliest effective filing date of the instant composition would have found it obvious to add EDTA to the composition of D4 as suggested by D1.  It would also be obvious to add instead of EDTA a compound that is a recognized functional equivalent of EDTA.  Since according Geiger DTPA, EGTA and deferoxamine mesylate are equivalents of EDTA it would be obvious to substitute EDTA for one of the above mentioned agents with an expectation that the function of EDTA would be carried out by one of its equivalents and the stability of the composition of D4 would be improved.  Applicants can provide a showing of unexpected results to overcome this rejection.

Conclusion
Claims 1, 3, 4, 7-10, 12-20, 22-25, 28-30 and 70-74 are pending
Claims 1, 3, 4, 7-10, 12-20, 22-25, 28-30 and 70-74 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628